Exhibit 10.2

 

SHARE EXCHANGE AGREEMENT

 

This Share Exchange Agreement (“Agreement”) between BURNAM MANAGEMENT, INC., a
Delaware corporation (“BMI”); Thomas Szabo (the “Shareholders Representative”),
as representative of the persons listed in the persons listed in Exhibit A
hereof (the “PMW Shareholders”), being the owners of record of all of the issued
and outstanding stock of PUBLIC MEDIA WORKS, INC., a Delaware corporation
(“PMW”) is entered into as of August 30th, 2003.

 

RECITALS

 

A.                                   PMW is a private company formed to pursue
opportunities in the film/TV and entertainment industry.

 

B.                                     The PMW Shareholders have authorized the
Shareholders Representative, pursuant to the Agreement to Appoint Shareholders
Representative annexed hereto as Exhibit B to sell to BMI, and BMI has agreed to
purchase from the PMW Shareholders 100% of the common stock of PMW (the “PMW
Stock”) in exchange for shares of the outstanding common shares of BMI (the “BMI
Stock”), pursuant to the terms and conditions set forth in this Agreement.

 

C.                                     PMW will become a wholly owned subsidiary
of BMI.

 

NOW THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained in this Agreement, the parties agree as
follows:

 

1.                                       Exchange of Stock.

 

(a)                                  The PMW Shareholders agree to transfer to
BMI, and BMI agrees to purchase from the PMW Shareholders, all of the PMW
Shareholders’ right, title and interest in the PMW Stock, representing 100% of
the issued and outstanding stock of PMW, free and clear of all mortgages, liens,
pledges, security interests, restrictions, encumbrances, or adverse claims of
any nature.

 

(b)                                 At the Closing (as defined in Section 2
below), upon surrender by the PMW Shareholders of the certificates evidencing
the PMW Stock, duly endorsed for transfer to BMI or accompanied by stock powers
executed in blank by the PMW Shareholders, BMI will cause 20,000,000 million
(twenty million) shares (subject to adjustment for fractionalized shares as set
forth below) of the common voting stock, par value $0.0001 of BMI (the “BMI
Stock”) to be issued to the PMW Shareholders (or their designees), in full
satisfaction of any right or interest which each Shareholder held in the PMW
Stock.  The BMI Stock will be issued to the PMW Shareholders on a pro rata
basis, in the same proportion as the percentage of their ownership interest in
PMW, as set forth on Exhibit A (subject to adjustment as set forth below), at
the Closing.  As a result of the exchange of the PMW Stock for the BMI Stock,
PMW will become a wholly owned subsidiary of BMI.

 

1

--------------------------------------------------------------------------------


 

2.                                       Closing.

 

(a)                                  The parties to this Agreement will hold a
closing (the “Closing”) for the purpose of executing and exchanging all of the
documents contemplated by this Agreement and otherwise effecting the
transactions contemplated by this Agreement.  The Closing will be held as soon
as possible and it is currently anticipated that it will occur on or before Aug
31st, 2003, at the offices of PMW, unless another place or time is mutually
agreed upon in writing by the parties.  All proceedings to be taken and all
documents to be executed and exchanged at the Closing will be deemed to have
been taken, delivered and executed simultaneously, and no proceeding will be
deemed taken nor documents deemed executed or delivered until all have been
taken, delivered and executed.  If agreed to by the parties, the Closing may
take place through the exchange of documents by fax and/or express courier.

 

(b)                                 With the exception of any stock certificates
which must be in their original form, any copy, fax, e-mail or other reliable
reproduction of the writing or transmission required by this Agreement or any
signature required thereon may be used in lieu of an original writing or
transmission or signature for any and all purposes for which the original could
be used, provided that such copy, fax, e-mail or other reproduction is a
complete reproduction of the entire original writing or transmission or original
signature, and the originals are promptly delivered thereafter.

 

3.                                       Representations and Warranties of BMI.

 

BMI represents and warrants as follows:

 

(a)                                  BMI is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Delaware
and is licensed or qualified as a foreign corporation in all states in which the
nature of its business or the character or ownership of its properties makes
such licensing or qualification necessary.

 

(b)                                 The authorized capital stock of BMI consists
of (i) 100,000,000 shares of common stock, $0.0001 par value per share, of
which, 5,000,000 shares are issued and outstanding as of the date of this
Agreement; to the knowledge of BMI, all issued and outstanding shares of BMI’s
common stock are fully paid and nonassessable.

 

(c)                                  There are no subscription rights, options,
warrants, convertible securities, or other rights (contingent or otherwise)
presently outstanding, for the purchase, acquisition, or sale of the capital
stock of BMI, or any securities convertible into or exchangeable for capital
stock of BMI or other securities of BMI, from or by BMI.  There are no
outstanding obligations of BMI to repurchase, redeem or otherwise acquire any of
its shares and there will be none of the foregoing outstanding at the Closing.

 

2

--------------------------------------------------------------------------------


 

(d)                                 BMI has no subsidiaries.

 

(e)                                  Execution of this Agreement and performance
by BMI hereunder has been duly authorized by all requisite corporate action on
the part of BMI, and this Agreement constitutes a valid and binding obligation
of BMI, and BMI’s performance hereunder will not violate any provision of any
charter, bylaw, indenture, mortgage, lease, or agreement, or any order,
judgment, decree, or, to BMI’s knowledge any law or regulation, to which any
property of BMI is subject or by which BMI is bound.

 

(f)                                    The written consent of a majority of
shareholders to be provided pursuant Section 6(c) herein, satisfies the
requirements of NRS 78.378 to 78.3793, inclusive, regarding acquisition of
controlling interest and as a result the PMW Shareholders will have full right
and authority to vote the BMI Stock upon consummation of the transactions
contemplated herein.

 

(g)                                 Other than as set forth in the financial
statements included in its Form 10-QSB for the fiscal period ended March 31st,
2003 BMI has no assets or liabilities and the same will be represented in the
unaudited financial statements for any interim period which may be prepared
prior to closing.

 

(h)                                 There is no litigation or proceeding pending
or to the Company’s knowledge threatened against or relating to BMI, its
properties or business.

 

(i)                                     BMI is not a party to any material
contract.  For purposes of this Agreement material shall mean any contract,
debt, liability, claim or other obligation valued or otherwise worth $2,000 or
more.

 

(j)                                     Other than Rick Plotnikoff, BMI has no
officers, directors or employees.

 

(k)                                  No current officer, director, affiliate or
person known to BMI to be the record or beneficial owner of in excess of 5% of
BMI’s common stock, or any person known to be an associate of any of the
foregoing is a party adverse to BMI or has a material interest adverse to BMI in
any material pending legal proceeding.

 

(l)                                     BMI has filed in correct form all
federal, state, and other tax returns of every nature required to be filed by it
and has paid all taxes and all assessments, fees and charges which it is
obligated to pay by federal, state or other taxing authority to the extent that
such taxes, assessments, fees and charges have become due.  BMI has also paid
all taxes which do not require the filing of returns and which are required to
be paid by it. To the extent that tax liabilities have accrued, but have not
become payable, they have been adequately reflected as liabilities on the books
of BMI.

 

(m)                               BMI is a publicly reporting company pursuant
to Section 12(g) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and is in compliance with all reporting requirements of the
Exchange Act.  BMI’s Form 10-KSB for the fiscal

 

3

--------------------------------------------------------------------------------


 

period ending December 31, 2002, its Form 10-QSB for the fiscal period ending
March 31, 2003 and any other periodic filings made by BMI as filed with the SEC,
including all exhibits, documents and attachments thereto, are true and correct
in all material respects and do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make any statement therein not materially misleading.

 

(n)                                 BMI’s common stock does not currently trade
in any market.  BMI is not aware of any fact or circumstance that would
jeopardize or otherwise impair the ability of BMI’s common stock to trade in the
future on the over-the-counter bulletin board operated by the NASD.

 

(o)                                 BMI has had the opportunity to perform all
due diligence investigations of PMW and its business as it has deemed necessary
or appropriate and to ask questions of the officers and directors of PMW and has
received satisfactory answers to all of its questions.  BMI has had access to
all documents and information about PMW and has reviewed sufficient information
to allow BMI to evaluate the merits and risks of the transactions contemplated
by this Agreement.

 

(p)                                 BMI is acquiring the PMW shares to be
transferred to it under this Agreement for investment and not with a view to the
sale or distribution thereof.

 

4.                                       Representations and Warranties of the
PMW Shareholders.

 

The PMW Shareholders, jointly and severally, represent and warrant as follows:

 

(a)                                  PMW is a corporation duly organized,
validly existing, and in good standing under the laws of Nevada and is licensed
or qualified as a foreign corporation in all places in which the nature of its
business or the character or ownership of its properties makes such licensing or
qualification necessary.

 

(b)                                 There are no agreements purporting to
restrict the transfer of the PMW Shares, nor any voting agreements, voting
trusts or other arrangements restricting or affecting the voting of the PMW
Shares.  The PMW Shares held by the PMW Shareholders are duly and validly
issued, fully paid and non-assessable, and issued in full compliance with all
federal, state, and local laws, rules and regulations.  Other than as described
herein, there are no subscription rights, options, warrants, convertible
securities, or other rights (contingent or otherwise) presently outstanding, for
the purchase, acquisition, or sale of the capital stock of PMW, or any
securities convertible into or exchangeable for capital stock of PMW or other
securities of PMW, from or by PMW.

 

(c)                                  The PMW Shareholders have full right, power
and authority to sell, transfer and deliver the PMW Shares, and upon delivery of
the certificates therefor as contemplated in this Agreement, the PMW
Shareholders will transfer to BMI valid

 

4

--------------------------------------------------------------------------------


 

and marketable title to the PMW Shares, including all voting and other rights to
the PMW Shares free and clear of all pledges, liens, security interests, adverse
claims, options, rights of any third party, or other encumbrances. Each of the
PMW Shareholders owns and holds that the number or percentage of PMW Shares that
are listed opposite their names on Exhibit A attached hereto.

 

(d)                                 There is no litigation or proceeding
pending, or to any PMW Shareholder’s knowledge, threatened, against or relating
to PMW or to the PMW Shares.

 

(e)                                  PMW has filed in correct form all tax
returns of every nature required to be filed by it in its home jurisdiction or
otherwise and has paid all taxes as shown on such returns and all assessments,
fees and charges received by it to the extent that such taxes, assessments, fees
and charges have become due.  PMW has also paid all taxes which do not require
the filing of returns and which are required to be paid by it.  To the extent
that tax liabilities have accrued, but have not become payable, they have been
adequately reflected as liabilities on the books of PMW.

 

(f)                                    The financial statements that have been
provided to BMI have been prepared consistent with Generally Accepted Accounting
Principles (AGAAP) and present fairly the financial condition of PMW.

 

(g)                                 The current residence address or principal
place of business (for any non-individual shareholder) of the PMW Shareholders
is as listed on Exhibit A attached hereto.

 

(h)                                 The PMW Shareholders have had the
opportunity to perform all due diligence investigations of BMI and its business
as they have deemed necessary or appropriate and to ask questions of BMI’s
officers and directors and have received satisfactory answers to all of their
questions. The PMW Shareholders have had access to all documents and information
about BMI and have reviewed sufficient information to allow them to evaluate the
merits and risks of the acquisition of the BMI Stock.

 

(i)                                     The PMW Shareholders are acquiring the
BMI Stock for their own account (and not for the account of others) for
investment and not with a view to the distribution therefor. The PMW
Shareholders will not sell or otherwise dispose of the BMI Stock without
registration under the Securities Act of 1933, as amended, or an exemption
therefrom, and the certificate or certificates representing the BMI Stock will
contain a legend to the foregoing effect.

 

5.                                       Conduct Prior to the Closing.

 

BMI and the PMW Shareholders covenant that between the date of this Agreement
and the Closing as to each of them:

 

(a)                                  Other than as contemplated herein, no
change will be made in the charter documents, by-laws, or other corporate
documents of BMI or PMW.

 

5

--------------------------------------------------------------------------------


 

(b)                                 BMI will use its best efforts to maintain
and preserve its business organization, employee relationships, and goodwill
intact, and will not enter into any material commitment except in the ordinary
course of business.

 

(c)                                  None of the PMW Shareholders will sell,
transfer, assign, hypothecate, lien, or otherwise dispose or encumber the PMW
Shares owned by them.

 

(d)                                 The PMW shareholders will use their best
efforts to maintain and preserve the business organization, employee
relationships and goodwill of PMW intact and will not allow PMW to enter into
any material commitment except in the ordinary course of business.

 

Conditions to Obligations of the PMW Shareholders.

 

6.                                       The PMW Shareholders obligations to
complete the transactions contemplated herein are subject to fulfillment on or
before the Closing of each of the following conditions, unless waived in writing
by the PMW Shareholders:

 

(a)                                  The representations and warranties of BMI
set forth herein will be true and correct at the Closing as though made at and
as of that date, except as affected by the transactions contemplated hereby.

 

(b)                                 BMI will have performed all covenants
required by this Agreement to be performed by it on or before the Closing.

 

(c)                                  This Agreement will have been approved by
the Board of Directors and at least a majority of the shareholders of BMI by
written consent or otherwise.

 

(d)                                 BMI will have delivered to the PMW
Shareholders the documents set forth below in form and substance reasonably
satisfactory to counsel for the Shareholders, to the effect that:

 

(i)                                     BMI is a corporation duly organized,
validly existing, and in good standing;

 

(ii)                                  BMI’s authorized capital stock is as set
forth herein;

 

(iii)                               Certified copies of the resolutions of the
board of directors and shareholders of BMI authorizing the execution of this
Agreement and the consummation hereof;

 

(iv)                              An opinion of David B. Stalker, counsel to
BMI, (A) that the company has had legitimate operations since the date of
inception and, as a result, BMI’s restricted common stock shall be eligible for
sale in accordance with the provisions of Rule 144 promulgated under the
Securities Act of 1933, as

 

6

--------------------------------------------------------------------------------


 

amended and (B) that the written consent of a majority of shareholders to be
provided pursuant Section 6(c) herein, satisfies the requirements of NRS 78.378
to 78.3793, inclusive, regarding acquisition of controlling interest and as a
result the PMW Shareholders will have full right and authority to vote the BMI
Stock upon consummation of the transactions contemplated herein; and

 

(v)                                 Any further document as may be reasonably
requested by counsel to the  PMW Shareholders in order to substantiate any of
the representations or warranties of BMI set forth herein.

 

(e)                                  There will have occurred no material
adverse change in the business, operations or prospects of BMI.

 

(f)                                    BMI shall have filed its Form 10-QSB for
the period ending June 30, 2003, with the SEC and, such filing, when made,
including all exhibits, documents and attachments thereto, shall be true and
correct in all material respects and will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make any statement therein not materially misleading.

 

(g)                                 BMI will have received written consent (in a
form acceptable to counsel for the PMW Shareholders) from PMW’s shareholder
representative agreeing to cancel back 20,000,000 shares of common stock to BMI
at or prior to Closing.

 

7.                                       Conditions to Obligations of BMI.

 

BMI’s obligation to complete the transaction contemplated herein will be subject
to fulfillment on or before the Closing of each of the following conditions,
unless waived in writing by the BMI, as appropriate:

 

(a)                                  The representations and warranties of the
PMW Shareholders set forth herein will be true and correct at the Closing as
though made at and as of that date, except as affected by the transactions
contemplated hereby.

 

(b)                                 The PMW Shareholders will have performed all
covenants required by this Agreement to be performed by them on or before the
Closing.

 

(c)                                  The PMW Shareholders will have delivered to
BMI the documents set forth below in form and substance reasonably satisfactory
to counsel for BMI, to the effect that:

 

(i)                                     PMW is a corporation duly organized,
validly existing, and in good standing;

 

(ii)                                  PMW authorized capital stock is owned as
set forth herein and in Exhibit A;

 

7

--------------------------------------------------------------------------------


 

and

 

(iii)                               Any further document as may be reasonably
requested by counsel to the BMI in order to substantiate any of the
representations or warranties of the PMW Shareholders set forth herein.

 

(d)                                 There will have occurred no material adverse
change in the business, operations or prospects of PMW.

 

8.                                       Additional Covenants.

 

(a)                                  Between the date of this Agreement and the
Closing, the PMW Shareholders, with respect to PMW and BMI, with respect to
itself, will, and will cause their respective representatives to, (i) afford the
other parties and their representatives access to their personnel, properties,
contracts, books and records, and other documents and data, as reasonably
requested by the other party; (ii) furnish the other parties and their
representatives with copies of all such contracts, books and records, and other
existing documents and data as they may reasonably request in connection with
the transaction contemplated by this Agreement; and (iii) furnish the other
parties and their representatives with such additional financial, operating, and
other data and information as they may reasonably request.  The PMW Shareholders
will cause PMW to and BMI will provide each other, with complete copies of all
material contracts and other relevant information on a timely basis in order to
keep the other parties fully informed of the status of their respective business
and operations.

 

(b)                                 BMI will deliver BMI’s corporate books and
records, including all records relating to BMI’s audited financial statements,
to the Shareholders at Closing.

 

(c)                                  The parties agree that they will not make,
and the PMW Shareholders will not permit PMW to make, any public announcements
relating to this Agreement or the transactions contemplated herein without the
prior written consent of the other parties, except as may be required upon the
written advice of counsel to comply with applicable laws or regulatory
requirements after consulting with the other parties hereto and seeking their
consent to such announcement.

 

(d)                                 BMI and the PMW Shareholders will cooperate
with each other in the preparation of a Form 8-K to be filed with the SEC
describing the transaction contemplated by this Agreement and such other items
as are required by the SEC rules and regulations.

 

(e)                                  Each of the BMI officers and directors will
deliver a written statement to BMI resigning from all officer and director
positions held by them at BMI.

 

8

--------------------------------------------------------------------------------


 

9.                                       Termination.

 

This Agreement may be terminated (1) by mutual consent in writing; or (2) by
either the Shareholders or BMI if there has been a material misrepresentation or
material breach of any warranty or covenant by any other party that is not cured
by August 15, 2003 or such later date as agreed by the parties.

 

10.                                 Expenses.

 

Whether or not the Closing is consummated, each of the parties will pay all of
his, her, or its own legal and accounting fees and other expenses incurred in
the preparation of this Agreement and the performance of the terms and
provisions of this Agreement.

 

11.                                 Survival of Representations and Warranties.

 

The representations and warranties of the Shareholders and BMI set out in this
Agreement will survive Closing for a period of two years, except those
representations made in Section 3(l), which shall survive for seven years.

 

12.                                 Waiver.

 

Any failure on the part of the parties hereto to comply with any of their
obligations, agreements, or conditions hereunder may be waived in writing by the
party to whom

such compliance is owed.

 

13.                                 Brokers.

 

Each party agrees to indemnify and hold harmless the other parties against any
fee, loss, or expense arising out of claims by brokers or finders employed or
alleged to have been employed by the indemnifying party.

 

14.                                 Notices.

 

All notices and other communications under this Agreement must be in writing and
will be deemed to have been given if delivered in person or sent by prepaid
first-class certified mail, return receipt requested, or recognized commercial
courier service, as follows:

 

 

If to BMI, to:

 

Rick Plotnikoff

 

 

9175 Mainwaring Road

 

 

Sidney, B.C.

 

 

Canada 8L 1J9

 

 

 

If to the PMW Shareholders to:

 

Thomas Szabo

 

 

Public Media Works, Inc.

 

 

14759 Oxnard St

 

 

Van Nuys, CA 91411

 

9

--------------------------------------------------------------------------------


 

15.                                 General Provisions.

 

(a)                                  This Agreement will be governed by and
under the laws of the State of Nevada, USA without giving effect to conflicts of
law principles.  If any provision hereof is found invalid or unenforceable, that
part will be amended to achieve as nearly as possible the same effect as the
original provision and the remainder of this Agreement will remain in full force
and effect.

 

(b)                                 Any dispute arising under or in any way
related to this Agreement will be submitted to binding arbitration before a
single arbitrator by the American Arbitration Association in accordance with the
Association’s commercial rules then in effect.  The arbitration will be
conducted in the State of Delaware, USA.  The decision of the arbitrator will
set forth in reasonable detail the basis for the decision and will be binding on
the parties.  The arbitration award may be confirmed by any court of competent
jurisdiction.

 

(c)                                  In any adverse action, the parties will
restrict themselves to claims for compensatory damages and/or securities issued
or to be issued and no claims will be made by any party or affiliate for lost
profits, punitive or multiple damages.

 

(d)                                 This Agreement constitutes the entire
agreement and final understanding of the parties with respect to the subject
matter hereof and supersedes and terminates all prior and/or contemporaneous
understandings and/or discussions between the parties, whether written or
verbal, express or implied, relating in any way to the subject matter hereof. 
This agreement may not be altered, amended, modified or otherwise changed in any
way except by a written agreement, signed by both parties.

 

(e)                                  This Agreement will inure to the benefit
of, and be binding upon, the parties hereto and their successors and assigns;
provided, however, that any assignment by either party of its rights under this
Agreement without the written consent of the other party will be void.

 

(f)                                    The parties agree to take any further
actions and to execute any further documents which may from time to time be
necessary or appropriate to carry out the purposes of this Agreement.

 

(g)                                 The headings of the Sections, paragraphs and
subparagraphs of this Agreement  are solely for convenience of reference and
will not limit or otherwise  affect the meaning of any of the terms or
provisions of this Agreement.  The references in this Agreement to Sections,
unless otherwise indicated, are references to sections of this Agreement.

 

10

--------------------------------------------------------------------------------


 

(h)                                 This Agreement may be executed in
counterparts, each one of which will constitute an original and all of which
taken together will constitute one document.  This Agreement may be executed by
delivery of a signed signature page by fax to the other parties hereto and such
fax execution and delivery will be valid in all respects.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

BURNAM MANAGEMENT, INC.

 

 

By:

 

 

 

Rick Plotnikoff

 

President and Sole Shareholder

 

 

 

THE SHAREHOLDERS OF PUBLIC FILM WORKS, INC.:

 

 

By:

 

 

By:

 

 

Thomas Szabo,

 

Thomas Szabo

Shareholders Representative

 

Chairman, CEO

 

 

Public Media Works, Inc.

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

To Share Exchange Agreement

 

SHAREHOLDERS:

 

SHARES

 

 

 

 

 

Corbin Bernsen
13535 Hatteras
St Valley Glen, CA 91401

 

5,000,000

 

 

 

 

 

Thomas Szabo
1146 Rancho Encinitas
Encinitas, CA  92024

 

5,000,000

 

 

 

 

 

Shaun D.C. Edwardes
15457 Vista Haven Place
Sherman Oaks, CA 91403

 

5,000,000

 

 

 

 

 

George Mainas
2090 Novato Boulevard
Novato, CA 94974

 

1,000,000

 

 

 

 

 

West Oak Capital Group, Inc
#1400, 400 Burrard Street,
Vancouver, B.C.  V6C 3G2, Canada

 

1,000,000

 

 

 

 

 

M & D Consulting Inc
PO Box 675450
Rancho Santa Fe, CA 92067

 

600,000

 

 

 

 

 

Jeanne Cooper
8401 Edwin Dr
Los Angeles, CA  90046

 

200,000

 

 

 

 

 

Robert Inman
4535 Simonton
Dallas, TX  75244

 

250,000

 

 

 

 

 

Richard A. Gray Jnr.
1900 Cedar Springs
Dallas, TX 75201

 

250,000

 

 

 

 

 

Thomas Cherng
16054 Via ViaJera
Rancho Santa Fe,San Diego, CA 92091

 

125,000

 

 

 

 

 

Steven Brown
18671 Collins Ave, #3303
Sunny Isles Beach, FL 33160

 

100,000

 

 

12

--------------------------------------------------------------------------------


 

Dr. Melvin & Cyd Propis
333 N.W. 70th Ave. Suite 201
Plantation, Fl.  33317

 

100,000

 

 

 

 

 

June & Kimberly An
7341 E. Woodsage Lane
Scottsdale, AZ 85258

 

25,000

 

 

 

 

 

Anthony Calabro
1454 Garrett Dr
Wall, NJ  07719

 

25,000

 

 

 

 

 

Victor Liu
350 Universal Ave
Suite A
San Diego, CA  92103

 

25,000

 

 

 

 

 

W.P. Wylie
744 Barbara Ave
Solana Beach, CA 92075

 

25,000

 

 

 

 

 

James S. Szabo & Irene Nekrasova
212 Navigator Drive
Scotts Valley, CA 95066

 

12,500

 

 

 

 

 

Mark Premo
2381 Darlington Row
La Jolla, CA  92037

 

25,000

 

 

 

 

 

Steven Cain
2314 Ft. Stockton Drive
San Diego, CA 92103

 

250,000

 

 

 

 

 

Peter Jones
6045 NW.186th St, #316
Tropical Village Apartments
Miami, FL 33015

 

25,000

 

 

 

 

 

David Hayes
14864 Enclave Lakes Drive #C4
Del Ray Beach, FL 33484

 

25,000

 

 

 

 

 

Vahan Nishkian
Jr. 551 11th Ave,
San Francisco, CA 94118

 

837,500

 

 

 

 

 

Total Shares

 

20,000,000

 

 

13

--------------------------------------------------------------------------------


 

Exhibit B

 

to

Share Exchange Agreement

 

AGREEMENT TO APPOINT SHAREHOLDERS REPRESENTATIVE

 

AGREEMENT dated as of this 30th day of August 2003, by and between the owners of
record (the “Shareholders”) of all of the issued and outstanding stock of PUBLIC
MEDIA WORKS, INC., a Delaware corporation (“PMW”) and Thomas Szabo (the
“Shareholders Representative”).

 

RECITALS

 

A.                                 The Shareholders currently own 20,000,000
shares of PMW common stock (the “PMW Stock”) and constitute all the shareholders
of PMW (the “Company”);

 

B.                                     The Shareholders wish to enter into a
Share Exchange Agreement (the “Share Exchange Agreement”) with BURNAM
MANAGEMENT, INC. (“BMI”), pursuant to which BMI will purchase all of the issued
and outstanding shares of the Company’s common stock from the Shareholders in
exchange for 20,000,000 shares of BMI common stock (the “BMI Stock”).

 

C.                                     It is the desire of the Shareholders to
provide for a representative to negotiate and enter into the Share Exchange
Agreement on their behalf.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the parties agree as follows:

 

1.                                       Appointment of Shareholders
Representative.

 

The parties to this Agreement hereby agree to the appointment of Thomas Szabo,
Chairman and Chief Executive Officer (the “Shareholders Representative”) as
representative of the parties to this Agreement, for the purpose of negotiating
and entering into the Share Exchange Agreement on their behalf.

 

2.                                       Escrow and Disbursement of Shares by
Representative.

 

(a)                                  At the Closing of the Share Exchange
Agreement, BMI will provide or cause to be provided the BMI Stock to the
Shareholders Representative.

 

(b)                                 The Shareholders Representative shall,
within a reasonable period of time following the Closing, forward the shares of
the BMI Stock to the Shareholders on a pro rata basis, in the same proportion as
the percentage of their ownership interest in the

 

14

--------------------------------------------------------------------------------


 

PMW Stock, as set forth on Schedule A annexed hereto.  Any fractional shares
that will result due to such pro rata distribution will be rounded up to the
next highest whole number.

 

3.                                       Representations and Warranties of
Shareholders.

 

(a)                                  The Shareholders agree and understand that
they are appointing the Shareholders Representative to negotiate the
Shareholders Agreement and any ancillary agreements on their behalf and that, as
a result, the Shareholders Representative may bind them to the terms of such
agreements in accordance with his reasonable judgement.

 

(b)                                 The Shareholders agree and understand that
the Shareholders Representative may agree to representations, warranties and
covenants on their behalf in connection with the Share Exchange Agreement for
which they may be subject to liability or damages in the future should they
breach such representations, warranties or covenants.

 

(c)                                  The Shareholders agree and understand that
they will have no right to review the final Share Exchange Agreement and any
ancillary documents prior to execution on their behalf by the Shareholders
Representative and hereby waive all right to such review.

 

4.                                       Indemnification.

 

The Shareholders shall, to the fullest extent legally permissible, indemnify the
Shareholders Representative against any and all liabilities and expenses
incurred in connection with the defense or disposition of any action, suit, or
other proceeding by reason of the Shareholders Representative having served in
his capacity with respect to this Agreement, the Share Exchange Agreement and
any ancillary agreements thereto; except with respect to any matter as to which
the Shareholders Representative shall have been adjudicated in any proceeding
not to have acted in good faith in the reasonable belief that his action was in
the best interest of the parties hereto.

 

4.                                       General Provisions.

 

(a)                                  This agreement shall be governed by and
under the laws of the State of California, USA without giving effect to
conflicts of law principles.  If any provision hereof is found invalid or
unenforceable, that part shall be amended to achieve as nearly as possible the
same effect as the original provision and the remainder of this agreement shall
remain in full force and effect.

 

(b)                                 Any dispute arising under or in any way
related to this agreement shall be submitted to binding arbitration by the
American Arbitration Association in accordance with the Association’s commercial
rules then in effect.  The arbitration shall be conducted in the State of
California.  The arbitration shall be binding on the parties and the

 

15

--------------------------------------------------------------------------------


 

arbitration award may be confirmed by any court of competent jurisdiction.

 

(c)                                  This agreement constitutes the entire
agreement and final understanding of the parties with respect to the subject
matter hereof and supersedes and terminates all prior and/or contemporaneous
understandings and/or discussions between the parties, whether written or
verbal, express or implied, relating in any way to the subject matter hereof. 
This agreement may not be altered, amended, modified or otherwise changed in any
way except by a written agreement, signed by the parties.

 

(d)                                 This agreement is entered into by the
parties hereto for their exclusive benefit.  The Agreement is expressly not
intended for the benefit of any other party, including but not limited to, any
creditor of the Company, the Shareholders, BMI or any other person, and no third
party shall have any rights under this Agreement or otherwise.

 

(e)                                  Any notice or other communication pursuant
hereto shall be given to a party at its address set forth in Schedule A annexed
hereto, by (i) personal delivery, (ii) commercial overnight courier with written
verification of receipt, or (iii) registered or certified mail.  If so mailed or
delivered, a notice shall be deemed given on the earlier of the date of actual
receipt or three (3) days after the date of authorized delivery.

 

(f)                                    This agreement may be executed in
counterparts, each one of which shall constitute an original and all of which
taken together shall constitute one document.

 

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be duly
executed as of the date first written above.

 

Shareholders Representative

 

 

 

 

THOMAS SZABO, CHAIRMAN, CEO

 

 

THE SHAREHOLDERS:

 

 

 

 

Corbin Bernsen

 

16

--------------------------------------------------------------------------------


 

 

 

Thomas Szabo

 

 

 

 

Shaun Edwardes

 

 

 

 

George Mainas

 

 

 

 

West Oak Capital Group, Inc

 

 

 

 

M&D Consulting, Inc

 

 

 

 

Jeanne Cooper

 

 

 

 

Robert Inman

 

 

 

 

Richard A. Gray Jnr.

 

 

 

 

Thomas Cherng

 

 

 

 

Steven Brown

 

17

--------------------------------------------------------------------------------


 

 

 

Dr.Melvin & Cyd Propis

 

 

 

 

June & Kimberly An

 

 

 

 

Anthony Calabro

 

 

 

 

Victor Liu

 

 

 

 

W.P.Wylie

 

 

 

 

James S. Szabo & Irene Nekrasova

 

 

 

 

Steven Cain

 

 

 

 

Mark Premo

 

 

 

 

Peter Jones

 

 

 

18

--------------------------------------------------------------------------------


 

 

 

David Hayes

 

 

 

 

Vahan Nishkian JR.

 

19

--------------------------------------------------------------------------------